Citation Nr: 0702547	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-41 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied service connection for a 
back injury.

The veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  There is no objective evidence of a back injury or 
chronic back disorder during military service, or within one 
year following military service.

2.  The medical evidence of record does not show evidence of 
a current chronic back disorder that is etiologically related 
to military service.


CONCLUSION OF LAW

A back injury was not incurred in or aggravated by active 
duty military service; and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1101, 5103, 5103A, 5107; 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in February 
2004.  In correspondence dated in May 2004, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2006). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends he is entitled to service connection for 
a back injury he alleges was sustained while restraining an 
unruly petty officer during active duty.  The Board has 
considered the appellant's contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

Service medical records are completely devoid of any evidence 
of complaints or treatment of a back injury.  Both the 
November 1956 enlistment physical examination report and the 
December 1960 separation physical examination report noted a 
two-inch scar in the mid-lumbar region.  The separation 
physical examination report does not indicate a history of a 
back injury or note any chronic back disorder.  

The veteran has related, either through personal testimony or 
written statements, that his back has hurt ever since a few 
days following the injury in service.  He stated that he did 
not file a claim for VA benefits upon separation because he 
did not know benefits were available.  He has indicated 
further that he received treatment sometime prior to 1966, 
and was later diagnosed with a lumbar fracture resulting in 
back surgery in March 1968, 

The veteran attempted to locate records from his treating 
physicians and surgeon, but was unsuccessful as they were 
either deceased or no longer had the veteran's records.  In 
addition, the hospital he identified no longer had his 
records.  He stated that he has faithfully followed a 
prescribed exercise regimen and thus he has not needed a lot 
of clinical treatment since the 1968 surgery.  

The Board observes that the only records reflecting treatment 
for a back disorder are VA outpatient treatment records dated 
from May 2003 to October 2004, which include a May 2003 note 
indicating a past surgical history of a lumbar laminectomy.  
These records do not reflect any treatment for a back 
disorder or contain any medical opinion establishing a 
relationship between a current back disorder and military 
service.  Moreover, in his recent testimony the veteran 
acknowledged that following service he worked in a civilian 
position that involved physical labor, an assembly and 
manufacturing plant for an air conditioning company.  He 
testified that he worked in that plant for 26 years.  In 
addition, he indicated that in 1991 he passed a physical 
examination and became a deputy sheriff.

As noted, service connection requires the existence of the 
disease or injury in service, and a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In addition a chronic disorder diagnosed after service, 
linked by competent medical evidence to service, may be 
service-connected as well.  However, here the record contains 
no evidence of a back injury or disorder during service.  The 
Board notes further, that per the veteran's own testimony, he 
was not diagnosed with a back disorder until several years 
following separation from service.  Finally, the record does 
not competent medical evidence showing a current chronic back 
disorder, and competent medical evidence which shows a 
relationship between any current back disorder and active 
duty service.  See 38 C.F.R. § 3.303(b).  Therefore, the 
Board finds service connection for a back injury is not 
warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for a back injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


